                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NICKIE R. LOGAN,                                   )
                                                   )
                         Petitioner,               )       Civil Action No. 2:19-cv-428
                                                   )
                 v.                                )
                                                   )       Magistrate Judge Patricia L. Dodge
SUPERINTENDENT OF SCI                              )
HUNTINGDON, et al.,                                )
                                                   )
                         Respondents.              )

                                            MEMORANDUM

        Pending before the Court1 is the Petition for a Writ of Habeas Corpus (ECF No. 6) filed

by state prisoner Nickie R. Logan (“Petitioner”) under 28 U.S.C. § 2254 and Respondents’

Motion to Dismiss (ECF No. 12). For the reasons set forth below, the Court will grant

Respondents’ Motion to Dismiss and dismiss the Petition for a Writ of Habeas Corpus because

Petitioner’s claims are not ripe for review. Also pending before the Court is Petitioner’s Motion

to Amend Relief (ECF No. 15) and Motion for Discovery (ECF No. 19). The Court will deny

these motions because they are moot.


I.      Background

        In February 2012, Petitioner was convicted in the Court of Common Pleas of Allegheny

County “of thirteen criminal offenses and eight summary offenses in connection with a series of

car thefts.” Logan v. District Attorney of Allegheny County, 752 F. App’x 119, 120 (3d Cir.

2018). The Commonwealth had charged Petitioner on three separate criminal information at




1
        In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to have a
United States Magistrate Judge conduct proceedings in this case, including entry of a final judgment.


                                                       1
criminal docket numbers CP-2-CR-4829-2011, CP-2-CR-4530-2011, and CP-2-CR-6403-2011,

and the charges were consolidated for purposes of the trial. Logan, 752 F. App’x at 120 n.1.

         On March 19, 2012, the trial court imposed his judgment of sentence, for a total

aggregate term of eight to 17 years of imprisonment.2 The Pennsylvania Department of

Corrections (the “DOC”) calculated Petitioner’s minimum sentence date to be August 6, 2019,

and his maximum sentence date to be February 2, 2027. (ECF No. 12 at 3). Once an inmate

completes the minimum sentence, it is up to the Pennsylvania Board of Probation and Board (the

“Parole Board”) to determine if and when the inmate will be released before serving the

maximum sentence imposed. See, e.g., Fordham v. Commonwealth. Dep't of Corrs., 943 A.2d

1004 (Pa. Commw. Ct. 2008).3

         In April 2019, as Petitioner approached his minimum sentence date, he was interviewed

by a hearing officer with the Parole Board. During the interview, Petitioner stated that he was



2
          “Among [Petitioner’s] convictions were one count of receiving stolen property in violation of
18 Pa. C.S.A. § 3925(a) and one count of theft by unlawful taking in violation of 18 Pa.C.S.A § 3934(a), both
related to the theft of a 1994 Jeep Cherokee.” Logan, 752 F. App’x at 120. He “received identical sentences of 18 to
36 months for each of these offenses, to be served concurrently.” Id. In 2015, after Petitioner exhausted his state-
court remedies, he filed a petition for a writ of habeas corpus with this Court, which was docketed at Logan v.
Caruso, No. 2:15-cv-1699 (W.D. Pa.). In that habeas action, he challenged the validity of his convictions and
sentences. He claimed, inter alia, that his trial counsel provided him with ineffective assistance for failing to raise a
double jeopardy objection to his conviction and punishment for the unlawful taking and the receiving of the stolen
Jeep Cherokee. This Court denied that claim on the merits, dismissed the petition for a writ of habeas corpus, and
issued final judgment on September 28, 2016. (ECF Nos. 28-30, Logan, No. 2:15-cv-1699). The United States Court
of Appeals for the Third Circuit granted Petitioner a certificate of appealability on the ineffective assistance/double
jeopardy claim. Logan, 752 F. App’x at 120 n.3. On November 19, 2018, it issued an opinion affirming this Court’s
judgment. Id. at 120-23. It applied the concurrent sentence doctrine and declined to review Petitioner’s ineffective
assistance/double jeopardy claim on the merits under that doctrine. Id. at 121-23. It explained that it may rely on the
concurrent sentence doctrine when “it is apparent that the defendant will not suffer collateral consequences arising
from the challenged conviction.” Id. at 122. A review of the Court of Appeals docket (No. 16-4039), of which this
Court shall take judicial notice, shows that Petitioner filed a petition for rehearing en banc, which the Court of
Appeals denied on February 8, 2019. It issued its final mandate on February 19, 2019, and the United States
Supreme Court denied Petitioner’s petition for a writ of certiorari on June 17, 2019.
3
         Petitioner contends that his minimum sentence date was March 31, 2019. (ECF No. 15 at 2). He does not
provide any support for his contention. The specific date his minimum sentence expired is not relevant to this case,
however, since there is no dispute that Petitioner has served his minimum sentence term and, as explained infra, he
recently had his parole interview and the Parole Board has scheduled his parole hearing for the next available
docket.

                                                           2
still appealing his judgment of sentence. Based upon this information, the hearing officer

continued the interview pending the disposition of Petitioner’s appeal. As a result, the Parole

Board did not schedule a parole hearing. Petitioner then filed his Petition with this Court within

which he claims that the Parole Board is violating his due process rights because it will not grant

him parole: (1) while he is appealing his judgment of sentence (ECF No. 6 at 5); (2) unless he

accepts responsibility for convictions on crimes he insists he did not commit (id. at 6, 8); and

(3) because he “filed an affidavit of probable cause and criminal complaint” against a parole

agent (id. at 10). Petitioner sought as relief an order from this Court directing the Parole Board to

conduct his parole hearing and consider only appropriate factors in its evaluation of Petitioner’s

parole eligibility. (Id. at 14).

        Respondents filed a Motion to Dismiss (ECF No. 12) within which they explain that the

Parole Board recently determined that Petitioner does not have an active appeal in the

Pennsylvania appellate courts.4 (Id. at 2-3). The Parole Board conducted Petitioner’s parole

interview on July 19, 2019 (ECF No. 15 at 3), and scheduled his parole hearing to be held on the

next available docket. (ECF No. 12-2 at 15). Thus, to the extent that Petitioner was challenging

the decision to continue his parole interview, that challenge is moot. As for Petitioner’s specific

claims, which challenge the factors that the Parole Board can consider when it evaluates him for

parole, Respondents contend that the Court must dismiss them because they are not ripe for

review. (ECF No. 12 at 5).

        In his Reply (ECF No. 14), Petitioner argues that the Court should not dismiss his claims

because he anticipates that the Parole Board will find him ineligible for parole on the basis that

he refuses to accept responsibility for convictions on crimes he insists he did not commit. (Id.)

4
        Petitioner’s contention that he is still appealing his judgment of sentence is not accurate. It is premised
upon the fact that he recently filed a motion for relief from final judgment pursuant to Federal Rule of Civil
Procedure 60(b)(2) in his closed federal habeas case on this Court’s docket at No. 2:15-cv-1699.

                                                        3
He also file a Motion for Discovery (ECF No. 19) and a Motion to Amend Relief (ECF No. 15),

within which he asserts that the Court should order Respondents to immediately release him to a

community corrections center.

II.    Discussion

       Because Petitioner had his parole interview on July 19, 2019, the pertinent question now

before the Court is whether his claims challenging the factors the Parole Board can consider

when it evaluates him for parole are ripe for review. The “[r]ipeness doctrine is invoked to

determine whether a dispute has yet matured to a point that warrants decision. The determination

rests both on Article III concepts and on discretionary reasons of policy. The central concern is

whether the case involves uncertain or contingent future events that may not occur as anticipated,

or indeed may not occur at all.” 13B CHARLES ALAN WRIGHT & ARTHUR R. MILLER,              ET AL.,

FEDERAL PRACTICE    AND   PROCEDURE § 3532 (3d ed.), Westlaw (database updated Aug. 2019)

(citations omitted). The doctrine “determines ‘whether a party has brought an action prematurely,

and counsels abstention until such time as a dispute is sufficiently concrete to satisfy the

constitutional and prudential requirements of the doctrine.’” Pittsburgh Mack Sales & Serv. v.

Int’l Union of Operating Engineers, 580 F.3d 185, 190 (3d Cir. 2009) (quoting Peachlum v. City

of York, 333 F.3d 429, 433 (3d Cir. 2003)).

       There is no evidence that, as of this date, the Parole Board has conducted Petitioner’s

parole hearing or, most importantly, that it has issued a final decision regarding whether

Petitioner will receive parole. Therefore, Petitioner’s claims are not ripe for review. For that

reason, the Court will grant Respondents’ motion (ECF No. 12) and dismiss the Petition for a

Writ of Habeas Corpus. The dismissal will be without prejudice to Petitioner filing another




                                                4
federal habeas action in the event he is denied parole, and after he exhausts available state-court

remedies.

       The Petitioner’s Motion to Amend Relief (ECF No. 15) and Motion for Discovery (ECF

No. 19) will be denied. The Court’s determination that Petitioner’s claims must be dismissed

because they are not ripe for review renders those motions moot.

III.   Certificate of Appealability

       The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214, codified standards governing the issuance of a certificate of appealability for

appellate review of a district court’s disposition of a habeas petition. It provides that “[u]nless a

circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the

court of appeals from…the final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a State court[.]” 28 U.S.C. § 2253(c)(1)(A). It also

provides that “[a] certificate of appealability may issue...only if the applicant has made a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). This Court need not

make a certificate of appealability determination because it is dismissing Petitioner’s claims

without prejudice. See Brian R. Means, FEDERAL HABEAS MANUAL § 12.30, Westlaw (database

updated May 2019); Gacho v. Butler, 792 F.3d 732, 735-37 (7th Cir. 2015). To the extent a

certificate of appealability determination is required, Petitioner is not entitled to one because

jurists of reason would not find it debatable whether his claims should be dismissed because they

claims are not ripe for review. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

IV.    Conclusion

       For the foregoing reasons, the Court will grant Respondents’ Motion to Dismiss (ECF

No. 12) and dismiss the Petition for a Writ of Habeas Corpus (ECF No. 3) because Petitioner’s



                                                 5
claims are not ripe for review. The Court will deny as moot Petitioner’s Motion to Amend Relief

(ECF No. 15) and Motion for Discovery (ECF No. 19).

       An appropriate Order follows.



                                           /s/ Patricia L. Dodge
Date: September 13, 2019                   PATRICIA L. DODGE
                                           United States Magistrate Judge




                                              6
